Scott, J.
-On a bond for 175 dollars, with condition for the delivery of certain property, an action was brought before a justice of the peace. The plaintiff below, in stating his cause of action before the justice, claimed 81 dollars and 25 cents, and had judgment to that amount. Defendant appealed to the Circuit Court, and thence to this Court. The statute of 1827 gives jurisdiction to a justice of the peace, where the sum due or demanded shall not exceed 100 dollars. From the phraseology of the statute, we are of opinion that the intention of the general assembly was to regulate the jurisdiction of a justice of the peace, not by the amount named in the bond on which suit might be brought, but by the amount actually claimed or demanded by the plaintiff. The amount claimed in this case, and alleged to be due to the plaintiff, is 81 dollars and 25 cents. This sum is clearly within a justice’s jurisdiction under the statute. For this sum judgment was rendered by the justice, and that judgment was correctly affirmed by the CircuiCourt (1).
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.

 “In all actions of debt or assumpsit, wherein the sum due or demanded shall be over 50 dollars and not exceed 100 dollars, exclusive of interest and costs, justices and Circuit Courts shall have concurrent jurisdiction.” R. C. 1831, p. 297.